DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 3-4 recites “a second fin adjacent to the first fin structure, wherein the second fin structure has a third sidewall”.  This limitation is already present in claim 9, from which this claim depends, and it is not clear if this is supposed to be a different second fin and third sidewall or is the same as the elements from claim 9.  This issue renders the claim indefinite.
Claim 19, line 2, recites “claimed in claim 18”.  Claim 18 does not exist.  This renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “claimed in claim 16”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 13, 15-17, 20-21, 23-26, 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 20070020902) in view of GILGEN (US 20090294840).
Regarding claim 9, CHUNG discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure (left fin, see fig 9) having a first sidewall (left sidewall of left fin, see fig 9) and a second sidewall (right sidewall of left fin, see fig 9) extending above a substrate (fig 9, 110, para 23), wherein the first sidewall and the second sidewall are at opposite sides of a center plane of the first fin structure (the left and right sidewalls of the fin are no opposite sides of its center, see fig 9); 
an isolation structure (fig 7 and 9, 120, para 24) formed on the substrate, wherein an upper portion of the first fin structure extends above the isolation structure (an upper portion of the left fin extends above the isolation 120 to the left of the fin, see fig 9), 
the isolation structure has a first portion on the first sidewall of the first fin structure (portion of 120 to the left of the left fin, see fig 9 and figure I below) and a second portion on the second sidewall of the first fin structure (upper portion of 120 on the right of the left fin, see fig 9 and figure I below), and a lowest surface of the first portion of the isolation structure is lower than a lowest portion of the second portion of the isolation structure (a lower surface of the 120 on the left of the left fin can be defined such that it is below the lower surface of an upper portion of 120 between the 2 fins, see fig 9 and figure I below);
wherein a first angle (angle between top portion of left sidewall and the top of 120, see fig 9 and figure I below) is between the first sidewall of the first fin structure and a top surface of the isolation structure (top surface of 120 to the left of the fin, see fig 9 and figure I below), a second angle (angle between right fin sidewall and top surface of 120, see fig 9 and figure I below) is between the second sidewall of the first fin structure and the top surface of the isolation structure, the first angle is an acute angle, the second angle is an acute angle, and the first angle is different from the second angle (see fig 9 and figure I below); and
a nitride layer (fig 9, 117, para 24) formed on a portion of the second sidewall of the first fin structure (117 is formed at least indirectly on the fin, see fig 9), wherein the nitride layer has a top portion (portion of 117 on the sidewall of the fin, see fig 9 and figure I below) and a bottom portion (portion of 117 along the top substrate surface, see fig 9 and figure I below), a turning point (corner in 117, see fig 9 and figure I below) between the top portion and the bottom portion, and the turning point is lower than a top surface of the isolation structure (see fig 9 and figure I below); and
a second fin structure adjacent to the first fin structure (right fin, see fig 9 and figure I below), wherein the second fin structure has a third sidewall (left sidewall of the right fin, see fig 9) facing towards the second sidewall of the first fin structure.
CHUNG fails to explicitly disclose a device wherein a second fin structure adjacent to the first fin structure, wherein the second fin structure has a third sidewall facing towards the second sidewall of the first fin structure, wherein a lowest point of the second sidewall of the first fin structure is in direct contact with a lowest point of the third sidewall of the second fin structure.
GILGEN discloses a device wherein a second fin structure (second fin 130 from the left, see fig 21, para 25) adjacent to the first fin structure (left-most fin 130, see fig 21, para 25), wherein the second fin structure has a third sidewall (left sidewall of the second fin, see fig 21) facing towards the second sidewall of the first fin structure (right sidewall of the left fin, see fig 21), wherein a lowest point of the second sidewall of the first fin structure is in direct contact with a lowest point of the third sidewall of the second fin structure (a lowest point of the right sidewall of the left fin is in direct contact with a lowest point of the left sidewall of the second from the left fin forming a v-shape, see fig 21).
CHUNG and GILGEN are analogous art because they both are directed towards finFET semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of GILGEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape of GILGEN in order to improve isolation between devices (see fig 21, para 42).
Regarding claim 10, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 9.
CHUNG further discloses a device, wherein the first sidewall and the second sidewall are covered by the isolation structure (the sidewalls of the fin are covered by 120, see figs 7 and 9).
Regarding claim 11, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 9, further comprising: a second fin structure (right fin, see fig 9 and figure I below) adjacent to the first fin structure, 
wherein the second fin structure has a third sidewall (left sidewall of the right fin, see fig 9 and figure I below) facing towards the second sidewall of the first fin structure.
CHUNG fails to explicitly disclose a device wherein the second sidewall intersects the third sidewall to form a substantially V-shaped structure.
GILGEN discloses a device wherein the second sidewall intersects the third sidewall to form a substantially V-shaped structure (a lowest point of the right sidewall of the left fin is in direct contact with a lowest point of the left sidewall of the second from the left fin forming a v-shape, see fig 21).
CHUNG and GILGEN are analogous art because they both are directed towards finFET semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of GILGEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape of GILGEN in order to improve isolation between devices (see fig 21, para 42).
Regarding claim 13, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 9.
CHUNG further discloses a device, wherein the second sidewall of the first fin structure has a top portion with a first slope (top right corner portion of the left fin, see fig 9 and figure I below) and a bottom portion with a second slope (bottom side portion of the second sidewall, see fig 9 and figure I below), and 
the first slope is different from the second slope (see fig 9 and figure I below, and 
there is an obtuse angle between the first slope and the second slope (the angle between the top and bottom portions is obtuse, see fig 9 and figure I below).
Regarding claim 15, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 13.
CHUNG further discloses a device, wherein a first maximum horizontal distance along a horizontal direction between the top portion of the second sidewall and the first sidewall is smaller than a second maximum horizontal distance along the horizontal direction between the bottom portion of the second sidewall and the first sidewall (the fin is narrower at the top than at the bottom, see fig 9).
Regarding claim 16, CHUNG discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure (left fin, see fig 9) formed on a substrate (fig 9, 110, para 23), wherein the fin structure has a first sidewall (right sidewall of left fin, see fig 9) and a second sidewall (left sidewall of left fin, see fig 9); 
a second fin structure (right fin, see fig 9 and figure I below) formed adjacent to the first fin structure, wherein the second fin structure has a third sidewall (left sidewall of the right fin, see fig 9) and a fourth sidewall (right sidewall of the right fin, see fig 9),
an isolation structure (fig 7 and 9, 120, para 24) formed on the substrate and between the first fin structure and the second fin structure, wherein a top portion of the second sidewall of the first fin structure (upper portion of 2nd sidewall, see fig 9 and figure II below) has a first inclination with respect to the top surface of the isolation structure, and a bottom portion of the second sidewall of the first fin structure (bottom portion of 2nd sidewall, see fig 9 and figure II below) has a second inclination with respect to the top surface of the isolation structure, and there is a turning point (intersection between top and bottom portions, see fig 9 and figure II below) between the first inclination and the second inclination, and the turning point is lower than the top surface of the isolation structure; and
a nitride layer (fig 9m 117m para 24) having a first portion formed on the first sidewall of the first fin structure (portion of 117 on 1st sidewall, see fig 9 and figure II below) and a second portion formed on the second sidewall of the first fin structure (portion of 117 on 2nd sidewall, see fig 9 and figure II below), wherein a first interface between the first portion of the nitride layer and the isolation structure is lower than a second interface between the second portion of the nitride layer and the isolation structure (a portion of 117 on the first sidewall can be defined such that it is lower than a portion of 117 on the second sidewall, see fig 9)
CHUNG fails to explicitly disclose a device wherein a second fin structure formed adjacent to the first fin structure, wherein the second fin structure has a third sidewall and a fourth sidewall, wherein the third sidewall intersects the second sidewall to form a substantially first V-shaped structure.
GILGEN discloses a device wherein a second fin structure (second fin 130 from the left, see fig 21, para 25) formed adjacent to the first fin structure (left-most fin 130, see fig 21, para 25), wherein the second fin structure has a third sidewall (left sidewall of the second fin, see fig 21) and a fourth sidewall( right sidewall of the left fin, see fig 21), wherein the third sidewall intersects the second sidewall to form a substantially first V-shaped structure (a lowest point of the right sidewall of the left fin is in direct contact with a lowest point of the left sidewall of the second from the left fin forming a v-shape, see fig 21).
CHUNG and GILGEN are analogous art because they both are directed towards finFET semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of GILGEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape of GILGEN in order to improve isolation between devices (see fig 21, para 42).
Regarding claim 17, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 16.
CHUNG further discloses a device, wherein an angle between the first inclination and the second inclination is an obtuse angle (there is an obtuse angle between upper and lower portions of the sidewall, see fig 9).
Regarding claim 20, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 16.
CHUNG further discloses a device, wherein a first maximum horizontal distance along a horizontal direction between the top portion of the second sidewall and the first sidewall is smaller than a second maximum horizontal distance along the horizontal direction between the bottom portion of the second sidewall and the first sidewall (the fins get narrower as they go up, see fig 9).
Regarding claim 21, CHUNG discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure (left fin shown in fig 9, para 32) formed on a substrate (fig 9, 110, para 23), wherein the fin structure has a first sidewall (left sidewall of the left fin, see fig 9) and a second sidewall (right sidewall of the left fin, see fig 9); 
a second fin structure formed adjacent to the first fin structure (right fin shown in fig 9, see para 32), wherein the second fin structure has a third sidewall (left sidewall of right fin, see fig 9) and a fourth sidewall (right sidewall of right fin, see fig 9),
a first angle between the fourth sidewall and a top surface of the substrate (angle between a lower portion of the right sidewall of the right fin and the top surface of 110, see fig 9), and the first angle is an obtuse angle (the angle between the sidewall and the top surface of 110 is obtuse, see fig 9); and
a nitride layer (fig 9, 117, para 24) having a first portion formed on the first sidewall of the first fin structure (a portion of 117 on the left sidewall of the left fin, see fig 9) and a second portion formed on the second sidewall of the first fin structure (a portion of 117 on the right sidewall of the left fin, see fig 9), wherein a portion of the first portion of the nitride layer is lower than the second portion of the nitride layer (a portion of 117 on the left side of the fin can be chosen which is lower than a portion of 117 on the right side of the fin, see fig 9).
CHUNG fails to explicitly disclose a device wherein a lowest point of the third sidewall is in direct contact with a lowest point of the second sidewall to form a lowest point of a V-shaped structure.
GILGEN discloses a device wherein a lowest point of the third sidewall (left sidewall of the second fin, see fig 21) is in direct contact with a lowest point of the second sidewall (right sidewall of the left fin, see fig 21) to form a lowest point of a V-shaped structure (a lowest point of the right sidewall of the left fin is in direct contact with a lowest point of the left sidewall of the second from the left fin forming a v-shape, see fig 21).
CHUNG and GILGEN are analogous art because they both are directed towards finFET semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of GILGEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape of GILGEN in order to improve isolation between devices (see fig 21, para 42).
Regarding claim 23 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHUNG further discloses a device, wherein the second sidewall of the first fin structure has a top portion with a first slope (upper-right corner of the fin sidewall above the surface of 120, see fig 9) and a bottom portion with a second slope (portion of the right sidewall under the top surface of 120, see fig 9), and the first slope is different from the second slope, and there is an obtuse angle between the first slope and the second slope (the angle between the corner of the fin above 120 and the sidewall below it is obtuse, see fig 9).
Regarding claim 24 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 23.
CHUNG further discloses a device, wherein a first maximum horizontal distance along a horizontal direction between the top portion of the second sidewall and the first sidewall is smaller than a second maximum horizontal distance along the horizontal direction between the bottom portion of the second sidewall and the first sidewall (the upper portion of the fin is narrower than the lower portion of the fin, see fig 9).
Regarding claim 25 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHUNG further discloses a device, wherein a second angle between the first sidewall and the top surface of the substrate, and the second angle is an obtuse angle (the angle between the left sidewall of the left fin and the top surface of 110 is obtuse, see fig 9).
Regarding claim 26 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHUNG further discloses a device, further comprising: the nitride layer formed on a portion of the second sidewall of the first fin structure, wherein the nitride layer has a top portion (portion of 117 near the top of the right side of the left fin, see fig 9, para 25) and a bottom portion (portion of 117 near the bottom of the right side of the left fin where it bends, see fig 9), and a turning point between the top portion and the bottom portion.
Regarding claim 28 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHUNG further discloses a device, wherein an angle between the third sidewall and the second sidewall is smaller than the first angle (the interior angle between the inner sidewalls of the fins is less than the angle between the fin sidewalls and the upper surface of 110, see fig 9).
Regarding claim 30 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 9.
CHUNG further discloses a device, wherein the turning point of the nitride layer is higher than the lowest point of the second sidewall of the first fin structure (a bend in the sidewall of the fins begins above a lowest point of 117, see fig 9 and figure I).
Regarding claim 31 CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 16.
CHUNG further discloses a device, wherein the turning point between the first inclination and the second inclination is higher than a lowest surface of the nitride layer (the interface between the top right corner of the fin and the right surface of the fin is above a lowest point of 117, see fig 9).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 20070020902) and GILGEN (US 20090294840) in view of ARITOME (US 20080121970).
Regarding claim 12, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 11.
CHUNG fails to explicitly disclose a device, wherein the top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure.
ARITOME discloses a device, wherein the top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure (the isolation structure 414 between fins 421 has a pentagonal shape, see fig 4J, para 36).
CHUNG and ARITOME are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the isolation shape of ARITOME because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the isolation shape of ARITOME in order to improve the cut-off characteristics (see ARITOME para 7).
Regarding claim 22, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHUNG further discloses a device, further comprising: an isolation structure (fig 9, 120, para 24) formed on the substrate.
CHUNG fails to explicitly disclose a device wherein a top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure.
ARITOME discloses a device wherein a top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure (the isolation structure 414 between fins 421 has a pentagonal shape, see fig 4J, para 36).
CHUNG and ARITOME are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the isolation shape of ARITOME because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the isolation shape of ARITOME in order to improve the cut-off characteristics (see ARITOME para 7).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 20070020902) and GILGEN (US 20090294840) in view of NISHI (US 20130264621).
Regarding claim 19, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 18.
CHUNG fails to explicitly disclose a device, further comprising: 
the nitride layer having a first portion directly formed on the bottom portion of the second sidewall of the first fin structure and a second portion directly formed on a bottom portion of the third sidewall of the second fin structure, 
wherein the nitride layer is extended from the second sidewall to the third sidewall, the first portion of the nitride layer and the second portion of the nitride layer form a substantially second V-shaped structure.
NISHI discloses a device, further comprising: 
the nitride layer (nitride layer 21, see fig 1, para 104) having a first portion directly formed on the bottom portion of the second sidewall of the first fin structure (the portion of 21 formed directly on the right sidewall of 71a, see fig 1D, para 136) and a second portion directly formed on a bottom portion of the third sidewall of the second fin structure (portion of 21 directly on the left sidewall of A1, see fig 1D, para 137), 
wherein the nitride layer is extended from the second sidewall to the third sidewall (21 extends from 71a to A1, see fig 1D), the first portion of the nitride layer and the second portion of the nitride layer form a substantially second V-shaped structure (21 is substantially v-shaped in the gap between 71a and A1, see fig 1D).
CHUNG and NISHI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the nitride shape of NISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the nitride shape of NISHI in order to improve the driving capability of the transistor (see NISHI para 79).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 20070020902) and GILGEN (US 20090294840) in view of SEO (US 20080079070).
Regarding claim 27, CHUNG and GILGEN disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHUNG fails to explicitly disclose a device, wherein the third sidewall intersects the second sidewall at a point, and the point is higher than the top surface of the substrate.
SEO discloses a device, wherein the third sidewall intersects the second sidewall at a point (sidewalls of N1 and N3 intersect in C2, see fig 10, para 45), and the point is higher than the top surface of the substrate (the bottom of C2 is higher than the top surface of 200 outside of C1, see fig 10).
CHUNG and SEO are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the sidewall shape of SEO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the sidewall shape of SEO in order to increase the devices effective channel length and width (see SEO para 9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811